PER CURIAM.
Michael A. Alvis appeals a final judgment dissolving his marriage to Phyllis C. Alvis. Finding no merit to the issues raised regarding the equitable distribution of marital property and the foreclosure of the marital home, we affirm without further discussion. However, we dismiss for lack of jurisdiction that portion of the appeal challenging entitlement to attorney’s fees. The judgment does not set the amount of fees and thus is not a final order subject to review. Miller v. Miller, 801 So.2d 1056,1057 (Fla. 1st DCA 2001).
AFFIRMED IN PART and DISMISSED IN PART.
BENTON, C.J., CLARK and MAKAR, JJ., concur.